The plaintiff having recovered a money judgment against the defendant, the latter being a member of the house of assembly of New Jersey, whose salary for the present year has not been paid, issued execution on his judgment, which had been docketed in this court, levied upon the unpaid salary in the hands of the state treasurer, and by this rule seeks to have the court adjudicate that the state treasurer turn over the salary to the plaintiff in partial satisfaction of his judgment and execution. Several objections are raised. The first is, that the salary of a member of the house of assembly should be held exempt as a matter of public policy; the second is, a claim for the usual $200 exemption by the defendant; and the third, that the salary is for the entire year 1939, and that the Executions act does not permit a levy against wages or salary unless in excess of $18 a week.
As to the first, the statute as now in force seems expressly to provide that a state salary is subject to this procedure. R.S.
2:26-185.
With regard to the second, I am in doubt as to whether the exemption feature (R.S. 2:26-99) is applicable in cases of this kind. No case is pointed out in which it has been so held and in quite a number of cases in our reports wherein the point might have been raised and considered, it seems to be ignored.Russell v. Mechanics Realty Co., 88 N.J.L. 532;Wortendyke v. Blauvelt, 91 Id. 353.
But with regard to the $18 a week feature, I think it is fairly clear that the point is well taken. The salary of a member of the assembly is $500 and it seems to be payable at the beginning of the session of the assembly, or approximately at that time, but the salary is for the entire year of the assembly term. The regular session is of variable duration and the assembly is liable to be called into extra session *Page 111 
at any time during the year, and of recent years this has been customary. Now a salary of $500 a year of fifty-two weeks is something less than $10 a week. Consequently, my result is that for this reason the rule to show cause must be discharged. Counsel may present a rule accordingly.
The moving papers and affidavits will be filed in the clerk's office.